DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the limitations “The method of claim 8”, however, claim 8 has been cancelled and it is unclear which claims 9 and 10 dependent upon, thus, deemed indefinite.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Specifically, independent claims 6, 12, 16, and 20 respectively recite the abstract ideas of (see claim 6) “assigning a zero-value to the fifty-third card, wherein the at-least fifty-third card does not substitute for a value of any card in the fifty- two card deck and is combinable with one or more of any other playing card”; (see claim 12) “assigning a zero-value to the fifty-third card; assigning the fifty-third card to one of the four suits wherein the fifty-third card assigned to the one of four suits is only combinable with cards of the assigned suit”; (see claim 16) “assigning a zero-value to the fifty-third card; assigning the fifty-third card to one of the four suits wherein the fifty-third card assigned to the one of four suits is not combinable with cards of the assigned suit”; and (see claim 20) “assigning a zero-value to the fifty-third card wherein the at-least fifty-third card does not substitute for a value of any card in the fifty-two card deck and is combinable with one or more of any other playing card” that falls under “certain methods of organizing human activity", which is a form of managing personal interactions between people (i.e., following rules or instructions).  
Additional limitations recited in the claims include “fifty-three playing cards comprising fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four different suits comprises thirteen cards numbered 2 to 10, Jack, Queen, King and Ace, and a fifty-third card” which are not sufficient to rd card of the deck as the person wishes.  For instance, a person has a 52 card standard and adds only one joker to the deck for a game of blackjack with others, the person whom organizes the blackjack game to play with others can state the effects and/or limitations the joker can have on the blackjack game as he/she wishes, which is interpreted as new game rules in relationship to using the routine and conventional playing card deck is related to a mental process, thus, deemed an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20180207525 to Amar et al (Amar) in view of US Pat. 6773012 to French and US Pub 20050093229 to Dewayne et al (Dewayne).

Claim 6. Amar discloses a method of playing a card game comprising:
providing a card game apparatus including fifty-three playing cards comprising a fifty-third card (¶25 “uses an additional card that has a designated value”); 
assigning a value to the at least fifty-third card, in which wherein the at-least fifty-third card is combinable with one or more of any other playing card (¶¶25 and 26 “uses an additional card that has a designated value”)
dealing to each player an initial hand comprising a predetermined number of playing cards (¶20); 
determining a score for the predetermined cards in each hand wherein a hand has a score of the remaining cards in the hand (¶26 discloses “a winning hand is determined according to the following list in decreasing order of rank” which is a form of scoring in poker); and
playing the card game with the at least fifty-three card deck (¶25).
However, Amar fails to explicitly disclose:
fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four different suits comprises thirteen cards numbered 2 to 10, Jack, Queen, King and Ace;
assigning a zero-value to the at least fifty-third card, in which wherein the at-least fifty-third card does not substitute for a value of any card in the fifty-two card deck and is combinable with one or more of any other playing card; 
shuffling the playing cards into a new order; and 
wherein a hand with the zero-value card has a score of the remaining cards in the hand (emphasis added). 
French teaches fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four different suits comprises thirteen cards numbered 2 to 10, Jack, Queen, King and Ace (col. 1, 13-29). The card game system of Amar would have motivation to use teachings of French because using a 52 standard card deck for playing a card such as poker is commonly known in the art such that the 53 card deck of Amar would use the cards of French to help makeup a card deck that uses card indicia that card players are mostly familiar with in order to make playing and understanding the rules of the card game easy for the card players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the card game system of Amar with the teachings of French because using a 52 standard card deck for playing a card such as poker is commonly known in the art such that the 53 card deck of Amar would use the cards of French to help makeup a card deck that uses card indicia that card players are familiar with in order to make playing and understanding the rules of the card game easy for the card players.

It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 53rd card game of Amar with the null card of Dewayne in order to affect a card hand toward achieving a winning outcome during gameplay in doing so would make playing a card game more interesting.

Claim 9. Amar in view of French teaches in which the card game is poker (see Amar ¶21; and see French col. 1, 13-29).

Claim 10. Amar in view of French and Dewayne teaches in which the card game is blackjack (see French col. 1, 13-29; and see Dewayne ¶¶102 and 103).

Claim 11. Amar discloses wherein addition of a zero value card change a probability of obtaining a given hand value (see Amar ¶25 “the game use a 53-card deck, which of course changes the odds”).


Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20180207525 to Amar et al (Amar) in view of US Pat. 6773012 to French, US Pat. 8246049 to Martens et al (Martens), and US Pub 20050093229 to Dewayne et al (Dewayne).

Claim 16. Amar discloses a method of playing a card game comprising: 
providing a card game apparatus including fifty-three playing cards comprising a fifty-third card (¶25); 
assigning a value to the at least fifty-third card (¶¶25 and 26 “uses an additional card that has a designated value”)
assigning the fifty-third card to one of the four suits wherein the fifty-third card assigned to the one of four suits (¶25 “uses an additional card that has a designated value but can assume any suit);
dealing to each player an initial hand comprising a predetermined number of playing cards (¶20); 
determining a score for the predetermined cards in each hand (¶26 discloses “a winning hand is determined according to the following list in decreasing order of rank” which is a form of scoring in poker); and
playing the card game with the at least fifty-three card deck (¶25).
However, Amar fails to explicitly disclose:
comprising fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four different suits comprises thirteen cards numbered 2 to 10, Jack, Queen, King and Ace; 
assigning a zero-value to the fifty-third card; 
wherein the fifty-third card assigned to the one of four suits is not combinable with cards of the assigned suit; and
shuffling the playing cards into a new order (emphasis added).
French teaches fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four different suits comprises thirteen cards numbered 2 to 10, Jack, Queen, King and Ace (col. 1, 13-29). The card game system of Amar would have motivation to use teachings of French because using a 52 standard card deck for playing a card such as poker is commonly known in the art such that the 53 card deck of Amar would use the cards of French to help makeup a card deck that uses card indicia that card players are familiar with in order to make playing and understanding the rules of the card game easy for the card players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the card game system of Amar with the teachings of French because using a 52 standard card deck for playing a card such as poker is commonly known in the art such that the 53 card deck of Amar would use the cards of French to help makeup a card deck that uses card indicia that card players are familiar with in order to make playing and understanding the rules of the card game easy for the card players.
Martens teaches assigning a zero-value to the fifty-third card (Fig. 4, and col. 4, 46-57, “Zero-Card”); and wherein the fifty-card is not combinable with cards of the assigned suit (col. 5, 21-26 discloses “The only card besides another Zero-Card that can pair a Zero-Card is The Master card” such that the zero-card cannot be combined with any of the other cards in the deck even those of the same suit unless it is a zero-card and/or a master card).  The card game system of Amar would have motivation to use teachings of Martens in order to affect a card hand toward achieving a winning outcome during gameplay in doing so would make playing a card game more interesting.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 53rd card game of Amar with the zero-card of 
Dewayne teaches the zero-value card (Fig. 12, and ¶17 “null cards, representing no suit, value or power”, since a null card has no value is interpreted as a zero-value card, and when combined with another card it will has zero point value toward a user’s card hand); and shuffling the playing cards into a new order (¶55).  The card game system of Amar in view of Martens would have motivation to use teachings of Dewayne in order to further enhance the affect the zero-card would have on affecting a player’s hand toward achieving a winning outcome during gameplay in doing so would make playing a card game more interesting.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the 53rd card game of Amar in view of Martens with teachings of Dewayne in order to further affect a card hand toward achieving a winning outcome during gameplay in doing so would make playing a card game more interesting.

Claim 17. Amar in view of French teaches in which the card game is poker (see Amar ¶21; and see French col. 1, 13-29).

Claim 18. Amar in view of French and Dewayne teaches in which the card game is blackjack (see French col. 1, 13-29; and see Dewayne ¶¶102 and 103).

Claim 19. Amar discloses wherein addition of a zero value card change a probability of obtaining a given hand value (see Amar ¶25 “the game use a 53-card deck, which of course changes the odds”).


providing a means for playing cards apparatus including fifty-three playing cards comprising a fifty-third card (¶25 “uses an additional card that has a designated value but can assume any suit); 
assigning a value to the at least fifty-third card, in which wherein the at-least fifty-third card is combinable with one or more of any other playing card (¶¶25 and 26 “uses an additional card that has a designated value”)
dealing to each player an initial hand comprising a predetermined number of playing cards (¶20); 
determining a value of the cards in the hand wherein a hand has a value of all of the cards in the hand  (¶26 discloses “a winning hand is determined according to the following list in decreasing order of rank” which is a form of scoring in poker); and
playing the card game with the at least fifty-three card deck (¶25).
However, Amar fails to explicitly disclose:
comprising fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four different suits comprises thirteen cards numbered 2 to 10, Jack, Queen, King and Ace; 
assigning a zero-value to the fifty-third card wherein the at-least fifty-third card does not substitute for a value of any card in the fifty-two card deck and is combinable with one or more of any other playing card; 
shuffling the playing cards into a new order; and
wherein a hand with the zero-value card has a value of the remaining cards in the hand and a hand without the zero-value card has a value of all of the cards in the hand (emphasis added).
French teaches fifty-two standard playing cards further comprising four different suits, the four different suits comprising hearts, diamonds, spades and clubs and further wherein each of the four 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the card game system of Amar with the teachings of French because using a 52 standard card deck for playing a card such as poker is commonly known in the art such that the 53 card deck of Amar would use the cards of French to help makeup a card deck that uses card indicia that card players are familiar with in order to make playing and understanding the rules of the card game easy for the card players.
Martens teaches assigning a zero-value to the fifty-third card (Fig. 4, and col. 4, 46-57, “Zero-Card”); and wherein a hand with the zero-value card has a value of the remaining cards in the hand and a hand without the zero-value card has a value of all of the cards in the hand (Fig. 4, and col. 5, 7-26 such that player may attain a flush with or without a zero-card).  The card game system of Amar would have motivation to use teachings of Martens in order to affect a card hand toward achieving a winning outcome during gameplay in doing so would make playing a card game more interesting.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 53rd card game of Amar with the zero-card of Martens in order to affect a card hand toward achieving a winning outcome during gameplay in doing so would make playing a card game more interesting.
Dewayne teaches in which the zero-value card does not substitute for a value of any card and is combinable with one or more of any other playing card (Fig. 12, and ¶17 “null cards, representing no 
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the 53rd card game of Amar in view of Martens with teachings of Dewayne in order to further affect a card hand toward achieving a winning outcome during gameplay in doing so would make playing a card game more interesting.

Claim 21. Amar in view of French teaches in which the card game is poker (see Amar ¶21; and see French col. 1, 13-29).

Claim 22. Amar in view of French and Dewayne teaches in which the card game is blackjack (see French col. 1, 13-29; and Dewayne ¶¶102 and 103).

Response to Arguments
Applicant's arguments filed 11/15/20 have been fully considered but they are not persuasive.
On pps 9 and 10, Applicant submits that the claimed subject matter does not fall within the category of organizing human active. Instead, Applicant believes that the claims is a set of rules for a game.  However, the Examiner believes that having a person such as a host of card game change the rules of a well-known and the conventional entity of a 53 card playing deck (using Aces, Kings, Queens, 2-10s, and the like) is deemed an abstract idea, because in this case the idea is related to taking a known rd card relative to a standard card playing deck (in some instances, a joker or a blank card) and stating how this known entity can be played to effect the final game outcome which is interpreted as a mental process.  For instance, a person has a 52 standard playing card deck and adds only one joker to the deck for a game of blackjack with others, the person whom organized the blackjack game (or in some cases the dealer) can state the effects and/or limitations the joker can and will have on the blackjack game as he/she wishes.  Therefore, the claimed invention is still rejected under 101.
Applicant’s others arguments with respect to claims 6 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAMON J PIERCE/Primary Examiner, Art Unit 3715